OPINION OF THE COURT
Per Curiam.
The Grievance Committee for the Tenth Judicial District served the respondent with a verified petition dated June 7, 2012, containing one charge of professional misconduct. Following a hearing, the Special Referee sustained the charge. The Grievance Committee now moves to confirm the Special Referee’s report, and to impose such discipline upon the respondent as the Court deems just and proper. The respondent has failed to submit any opposition or response to the motion, other than a letter from her husband, Wayne J. Pope, dated February 19, 2013. The Court declines to consider the letter from the respondent’s husband in opposition to the motion.
The charge alleges that the respondent engaged in illegal conduct that adversely reflects on her honesty, trustworthiness, or fitness as a lawyer, in violation of Rules of Professional Conduct (22 NYCRR 1200.0) rule 8.4 (b). On or about November 15, 2011, before the Honorable Stephen L. Braslow, in the County Court, Suffolk County, the respondent entered a plea of guilty to the crime of identity theft in the third degree (Penal Law § 190.78), a class A misdemeanor. On or about January 10, 2012, Judge Braslow sentenced the respondent to a period of three years of probation.
The respondent submitted a verified answer dated September 19, 2012, wherein she admitted the factual allegations of the verified petition, but denied that she engaged in professional misconduct.
*266Based upon the evidence adduced, including the respondent’s admissions, we conclude that the charge was properly sustained by the Special Referee. Accordingly, the Grievance Committee’s motion to confirm the Special Referee’s report is granted.
In determining an appropriate measure of discipline to impose, we have considered the respondent’s letter dated January 10, 2013, submitted prior to the issuance of the report by the Special Referee, wherein she asked, inter alia, that her “commitment to serving the communities [she has] been a part of,” including her commitment to pro bono work, and her participation on “numerous committees and public boards,” as well as her interim suspension since May 22, 2012, be taken into account.
Under the totality of the circumstances, the respondent is suspended from the practice of law for a period of two years.
Eng, P.J., Mastro, Rivera, Skelos and Dickerson, JJ., concur.
Ordered that the petitioner’s motion to confirm the Special Referee’s report is granted; and it is further,
Ordered that the respondent, Katherine Z. Pope, admitted as Katherine Zachary Pope, is suspended from the practice of law for a period of two years, commencing immediately, and continuing until further order of this Court. The respondent shall not apply for reinstatement earlier than March 18, 2015. In such application, the respondent shall furnish satisfactory proof that during said period she: (1) refrained from practicing or attempting to practice law, (2) fully complied with this order and with the terms and provisions of the written rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10), (3) complied with the applicable continuing legal education requirements of 22 NYCRR 691.11 (c) (2), and (4) otherwise properly conducted herself; and it is further,
Ordered that pursuant to Judiciary Law § 90, during the period of suspension and until the further order of this Court, the respondent, Katherine Z. Pope, admitted as Katherine Zachary Pope, shall continue to desist and refrain from (1) practicing law in any form, either as principal or agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding herself out in any way as an attorney and counselor-at-law; and it is further,
*267Ordered that if the respondent, Katherine Z. Pope, admitted as Katherine Zachary Pope, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in her affidavit of compliance pursuant to 22 NYCRR 691.10 (f).